774 N.W.2d 860 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Joseph Marrhew HASKIN, Defendant-Appellee.
Docket No. 136523. COA No. 272103.
Supreme Court of Michigan.
November 23, 2009.

Order
By order of July 29, 2008, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Horton (Docket No. 135021). On order of the Court, the case having been decided on September 23, 2009, ___ Mich. ___, 772 N.W.2d 46 (2009), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.